SEARS, Justice,
dissenting.
The majority opinion errs in stating that “the cocaine was visible on a crack pipe.” The “cocaine” was never visible to anyone. Only the residue was visible. Further, the majority finds that because the pipe was “still damp with saliva,” the appellant knew the substance in his possession was a controlled substance. This statement could not be further from the truth. The presence of saliva and residue proves that appellant did not knowingly possess cocaine. He clearly had reason to believe he no *722longer possessed, the cocaine because he had smoked it. Therefore, it was USED. CONSUMED. GONE. It was burnt to a crisp and transformed from white coke to black ash.
If we are to find that this appellant knowingly possessed a controlled substance, we are punishing him for his past conduct. The saliva and the residue proves that the pipe was recently used; ergo, he must have possessed it prior to smoking it.
It is not logical, in the best interest of society, or judicially sound to punish for past behavior. I see no difference in this case than testing the bodily fluids of a suspect to determine if he possesses a controlled substance. If the fluids check positive, he possesses the contraband just as surely as dissolving the crack pipe residue and checking the resulting fluid for a controlled substance. However, we know this type of possession will not sustain a conviction. This court recently reversed the “possession” conviction of a woman who’s stillborn baby had enough cocaine in its system to cause its death. Jackson v. State, 833 S.W.2d 220 (Tex.App. — Houston [14th Dist.] 1992, pet ref’d). Again, the state tried to prosecute for past conduct and we held it was not an offense.
This court previously held that there is no “bright line” amount of a controlled substance that would constitute “knowing” possession.1 However, we now find an amount that is too small to measure is sufficient for a conviction. In the present case, the amount of cocaine was “so minute that it could not be measured.” The residue was “visible,” but we have no evidence that the cocaine in the black residue was visible, or, what percentage of the residue was cocaine and what percentage was carbon, adulterants, additives, tobacco, brillo pad or rust! Due to the overcrowding condition of our state prison system, murderers, rapists, armed robbers and other violent criminals will have to be released to make room for people who possess RESIDUE. It boggles the mind. We are sending this appellant to prison for 35 years; is this perhaps the reason our prisons are overcrowded? I believe the more logical and just approach is to charge and convict persons found possessing crack pipes for possession of drug paraphernalia, not drugs. Mayes v. State, 831 S.W.2d 5 (Tex.App. — Houston [1st Dist.] 1992, no pet.). (O’Connor, J., dissenting).
Regardless of the fancy footwork, words of art and strained reasoning used to convict this appellant, he is still being punished for having previously possessed cocaine. Otherwise, he is being punished for unknowingly possessing cocaine in the form of barely visible, unusable, unmeasurable, residue. This is unreasonable and unjust. I do not believe that existing caselaw requires the results reached by the majority. I would reverse the judgment of the trial court and order an acquittal.

. Campbell v. State, 822 S.W.2d 776 (Tex.App.— Houston [14th Dist.] 1992, pet. ref'd).